Citation Nr: 0016027	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for a bilateral hearing loss.  


FINDING OF FACT

Bilateral hearing loss was not demonstrated in service or for 
many years thereafter and no competent evidence has been 
submitted to show that the veteran's current bilateral 
hearing loss is linked to service.  


CONCLUSION OF LAW

A well-grounded claim for service connection for bilateral 
hearing loss has not been submitted.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In this case the veteran's service medical records, while 
containing medical examinations for service entrance, 
training, and service separation reflect no diagnosis of or 
treatment for hearing loss of either ear.  His final medical 
examination, a service separation evaluation administered in 
October 1946, revealed bilateral hearing of 15/15, whispered 
and spoken voice.  It was noted that the examination of his 
ears was negative for disease or defects.  Hearing loss was 
not diagnosed.  

The post service clinical data on file reveals that the 
veteran's bilateral hearing loss was first clinically 
documented in May 1997, approximately 51 years after his 
service separation.  At that time, the veteran was noted to 
have moderate to severe sensorineural hearing loss, 
bilaterally.  Bilateral sensorineural hearing loss was also 
identified on VA audiological evaluation in December 1997.  
On this evaluation, the veteran reported a history of noise 
exposure in service while performing duty in the engine room 
of an LCI (Landing Craft Infantry).  

Analysis

The veteran seeks service connection for a bilateral hearing 
loss, which he maintains stems from service as a Motor 
Machinist Mate aboard an LCI.  He avers that his present 
hearing loss results from confinement to the engine room of 
that ship without the benefit of any hearing protection.  

Service connection will be awarded for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Certain statutory enumerated disorders, such 
as sensorineural hearing loss, may be presumed to have been 
incurred in service if they manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In evaluating any claim, the VA must extend the 
benefit of the doubt to any claimant whenever the evidence is 
in balance between the positive and the negative.  
38 U.S.C.A. § 5107(b).  

As a preliminary matter, the Board observes that the veteran 
served during World War II and arguably might have had combat 
service.  If he was, in fact, a combat veteran, the statutory 
benefits of 38 U.S.C.A. § 1154(b) are applicable to his 
claim.  38 U.S.C.A. § 1154(b) (West 1991); see also Arms v. 
West, 12 Vet. App. 188 (1999).  Under these presumptions, the 
veteran's lay testimony regarding diseases and injury 
incurred in or aggravated by service will be accepted as true 
in the absence of evidence to the contrary, if they are 
consistent with the circumstance, conditions and hardship of 
service.  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is, in 
effect, a three-pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To be well grounded, a claim must be 
supported by evidence that suggests more than a purely 
speculative basis for an award of benefits; evidence is 
required, not just allegations.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  Truthfulness of the evidence is presumed in 
determining whether a claim is well grounded.  Caluza at 504.  

For the reasons to be discussed below, the Board finds that 
the veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss, and his claim 
must thus be denied.  

Here there is no evidence of hearing loss in service or 
during the first service year after discharge.  The May 1997 
audiometric findings constitute the first medical evidence of 
a hearing loss.  Significantly, there is no competent 
evidence to establish a relationship or nexus between any 
alleged noise exposure in service and the veteran's current 
hearing loss.  While the veteran maintains that his hearing 
loss is due to service and noise exposure therein, the 
veteran is not shown to be medically qualified to render an 
opinion as to diagnosis and etiology of his current hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Court has held that "[l]ay hypothesizing particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by [the] 
Court."  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

As a chronic hearing loss was not shown in service or for 
several years thereafter, the veteran's claim would only be 
well grounded if there was competent medical evidence linking 
the current hearing loss to remote events of service.  
Caluza, supra.  The veteran has submitted no medical evidence 
of causality and his statements are not competent with regard 
to the etiology of his current hearing loss.  The Board will 
furthermore add that even it were to conclude that the 
veteran engaged in combat, there still must be medical 
evidence tending to link etiologically a present hearing loss 
to service.  See Velez v. West, 11 Vet. App. 148 (1998).  
(Citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996) 
(§ 1154(b) provides factual basis upon which determination 
can be made if that particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically a condition in service to a current condition); 
Caluza, supra.  In the absence of such medical nexus 
evidence, the Board must find that the veteran's claim for 
service connection for bilateral hearing loss must be denied 
as not well grounded.  


ORDER

The claim for service connection for bilateral hearing loss 
is denied as not well grounded.  



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

